Title: From David Cobb to George Reid, 12 July 1782
From: Cobb, David
To: Reid, George


                  
                     Sir
                     Head Quarters Newburgh July 12 1782
                  
                  Since his Excellency wrote to You on the 10th he has learned from the Commandant of Artillery, that there are a number of damaged Cartridges Boxes in the Store at Fish kill; an Order is given to deliver 400 of them for the use of Col. Willets command; they will be forwarded by the D.Q.M. as soon as may be; and addressed to your care.
                  The Commander in Chief having this day set out for Philadelphia, I give you this information that your arrangements may be made accordingly.  I have the honor to be Sir Your Most Obedt Servt
                  
                     D. Cobb
                     Aid de Camp
                  
               